In a petition for re-hearing appellant stresses two points which he says this court overlooked, or has not clarified.
Appellant says that in Powers v. Williams, 53 N.D. 54,205 N.W. 9, this court has announced "that under our Constitution the essentials of jury trial and all its incidents were made secure against attack by any future legislature." In the main opinion we have pointed out what the "essentials" are — number, impartiality, and unanimity. These "essentials" are still secure. The "essential" involved in Powers v. Williams, supra, was unanimity.
Appellant says his contention that the statute which places upon women the duty to serve on juries "on its face is arbitrary and capricious, that it is class legislation and an infringement on our Constitution with respect to uniformity of statutes," is not decided. This contention is leveled at the provision which permits women to decline to serve, the declination being based on their own whim or caprice. It is appellant's claim that the statutory enactment creates two classes of citizens — men and women — and gives to one advantages not given to the other.
The history of the jury system shows there was always opportunity for one called to serve to avoid the duty at his own option in certain circumstances. Our statute in existence prior to the conferring of jury duty upon women permitted those "over sixty years of age, ministers of the gospel, county commissioners, . . . practicing physicians, practicing dentists, registered pharmacists, . . . members in good standing of any regularly organized fire company" to decline the service. To permit women to decline is not the introduction of a novel theory. True it is based upon an inexorable natural distinction — sex — but it cannot be said that the well known and well understood and profoundly separate functions of women in the home and in society are not a reasonable and legitimate basis for distinction and permit classification of prospective jurors. While under our constitution no citizen or class of citizens may "be granted privileges or immunities *Page 689 
which upon the same term shall not be granted to all citizens" (article 20 of the Constitution) this does not prevent legislative classification so long as such classification rests upon some difference which bears a true and just relation to the act in reference to which the classification is proposed, and is "reasonable and natural, not artificial or arbitrary." State ex rel. Dorval v. Hamilton, 20 N.D. 592, 129 N.W. 916. We do not believe this statute violates the constitutional provision cited.
Appellant strenuously urges that the decision in Powers v. Williams, supra, shows conclusively that "a constitutional mandate to the legislative branch of the government is, in practice, no more than a grant of power," and therefore, because the prohibitory law was passed after article 20 of the constitution went into effect, the repeal of such article destroyed the legislative power.
It is true this quotation is found in the case cited; but this court was concerned with the interpretation of § 7 of article 1 of the constitution — the whole article being restriction upon the powers of legislation. Without constitutional limitations on its powers the legislature is supreme. Legislation is valid unless it violates constitutional provisions. State ex rel. Linde v. Taylor, 33 N.D. 76, 156 N.W. 561, L.R.A. 1918B, 156, Ann. Cas. 1918A, 583; Cass County v. Nixon, 35 N.D. 601, 161 N.W. 204, L.R.A. 1917C, 897; Daly v. Beery, 45 N.D. 287, 178 N.W. 104; State v. First State Bank, 52 N.D. 231, 202 N.W. 391; Williams v. Evans, 139 Minn. 32, 165 N.W. 495, 166 N.W. 504, L.R.A. 1918F, 542. The legislature is supreme unless limited by the state or the federal constitution. State ex rel. Cleveringa v. Klein,63 N.D. 504, 530, 249 N.W. 118, 86 A.L.R. 1523.
If the constitution prohibits the legislature from enacting a law, or directs that a law may be enacted under certain circumstances only any legislation which violates such requirements will be invalid. There was nothing in the constitution, while article 20 was a portion thereof, which prevented the legislature from adopting any sort of prohibitory legislation which it saw fit, in harmony with its purpose. Without article 20 the legislature would have had the right to determine whether it would adopt any prohibitory legislation. Article 20 was a mandate requiring it to do so and thus deprived the legislature of any discretion to determine whether prohibitory legislation was wise or unwise. *Page 690 
The repeal of article 20 restored to the legislature this discretion to determine the wisdom or folly of prohibitory legislation. Until the legislature, or the people through initiative, say it is unwise the prohibitory legislation stands. The petition for re-hearing is denied.
BURKE, CHRISTIANSON, MOELLRING and NUESSLE, JJ., concur.